 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlazier's Local Union No. 1075,Brotherhood of Paint-ers,Decorators and Paperhangers of America,AFL-CIO (Carr Glass and Paint Company,et al.)andWilliam R. Cannon.Case 18-CB-375Upon the entire record,' including my observation of thewitnesses, and after due consideration of the briefs filed byGeneral Counsel and by the Union, I make the following:FINDINGS OF FACTMay 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn January 28, 1971, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled proceed-ing, finding that Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, General Counsel filed exceptionsto the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner, and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This proceeding,heard at Des Moines, Iowa, on December 8, 1970,1pursuantto a charge filed the preceding September 15 and a complaintissued October 29, presents primarily the question whetherRespondent, herein called the Union, violated Section8(b)(1)(A) and 8(b)(2) of the Act when on May 16 it causedCarr Glass and Paint Company, herein called Carr, to dis-charge the Charging Party, herein called Cannon.ITHE BUSINESS OF THE EMPLOYERSAND THE UNION INVOLVEDThe pleadings, as amended, establish, and I find, that bothCarr and Forman-Ford & Company of Iowa, herein calledForman-Ford, are Iowa corporations engaged in Des Moinesin the wholesale and retail sale of glass and related items, thatthe annual sales of each exceed $500,000, and that each annu-ally sells products and services valued in excess of $50,000 topoints outside the State. Both Carr and Forman-Ford areemployers engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. The Union is a labor organizationwithin the meaning of Section 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. Cannon Loses Membership in the Union but Acquires itin a Sister LocalCannon, a competent and experienced glazier, had been amember of the Union, or of sister locals of the same Interna-tional, for a number of years when, early in 1970, he openedhis own business in Pleasantville, Iowa, a short distance fromDes Moines. In Pleasantville, Cannon helped operate a res-taurant, served as town marshal, and also operated a smallpaint and glass shop, in which he had no employees, but inwhich he did such work as a glazier as his small operationentailed. Early in February, the Union, whose headquartersis in Des Moines, learned that Cannon was engaged in someself-employed work as a glazier,and BusinessAgent Rich-ards went to Pleasantville to see Cannon. Richards told Can-non that under the union rules Cannon was subject to a fineif he operated as a contractor and had no employees of hisown. At Richard's suggestion, Cannon resigned from theUnion after obtaining Richards' assurance that Cannon couldreacquire membership at any time by paying the required fee.Icredit Cannon's testimony that at this meeting Richardssaid nothing about Cannon's being ineligible to work for oneyear in the area served by the Union.Some weeks later Cannon abandoned his Pleasantville op-eration as unprofitable and returned to Des Moines, where hepromptly sought readmission to the Union. When he firstapproached Leo McGeough, secretary of the Union, on thissubject, the latter explained that the matter would have to betaken up at a unionmeeting,that the next regular meetingwould be the first Thursday in May, and that a special meet-ing could be called on presentation of a proper request signedby five members. After Cannon went to the trouble of obtain-ing the necessary request for a special meeting, the unionpresident told him the matter was too inconsequential andwould have to await the regular meeting.At the regular meeting on May 7, the union memberspresent decided not to readmit Cannon to membership. Thisdecision was reached after oral discussion of the matter,which never came to a formal vote The predominant consid-eration in withholding membership was the fact that underthe Union's contracts with the Local employers (Carr, For-man-Ford, and one other), Cannon would be ineligible foremployment by those employers until one year from the timehe commenced his independent operation as a contractor inIExcept where otherwise indicated, all dates herein refer to the year'The record is hereby corrected to show that the last question on page197025 was asked by Mr Hansing and answered by the Trial Examiner190 NLRB No. 82 GLAZIER'S LOCAL 1075389Pleasantville. (The text of this provision of the contract anditsmeaning are discussed more fully below.)Richards informed Cannon of the refusal of the membersto approve Cannon's readmission to the Union, and advisedhim to seek work elsewhere. A few days later Cannon learnedof a possible job opening June 1 within the jurisdiction of theUnion's sister local, Number 581, in Rock Island. Cannonpromptly acquired membership in that local, obtained hisunion card,and returned to Des Moines in mid-May, to awaitthe start of the June job.B.Cannon ObtainsDes Moines Employment and theUnion Causes his DischargeOn May 15 Cannon applied for work at his former em-ployer, Carr. Ron Lilly, in charge of hiring there, had needof glaziers.He had heard something of Cannon's difficultywith the Union, and tried to reach Business Agent Richardsbut was unsuccessful. Lilly then had Cannon "clear" with thelocal shop steward, Merlin Moon. Moon had been at theunion meeting at which Cannon's application for readmissionhad been rejected. However, Moon looked at Cannon's cardin Local 581, found it in order, and indicated to Lilly thatCannon could work. Lilly put Cannon to work at once, butthat night telephoned Richards to report, as Lilly always didin such cases, that he had hired an out-of-town man. Rich-ards voiced no objection to this until he learned the identityof the new employee. When Lilly said that thenew man wasCannon, Richards immediately stated that Cannon could notwork for Carr. In so stating, Richards was relying on theprovisions of article X, section 2 of the Union's contract withCarr. This clause provides:The Union agrees that a Union member who contractsfor work shall be considered a Glazing Contractor foreither a period of one(1) year from the date the contractfor work is signed or until the termination date of thisAgreement whichever occurs first.Later that evening Richards spoke to Moon and explainedtoMoon that Cannon's membership in Local 581 did notobviate the objection to his employment under the contractquoted above. The next day several Carr employees expressedan unwillingness to submit themselves to possible union finesby working with Cannon. Shop steward Moon discussed thematter with John Carr, Jr., the president of Carr, who agreedunder the circumstances to discharge Cannon.At the hearing Mr Carr testified that the clause in questionhad been in previous contracts and was first inserted manyyears before at the urging of the employers to discourage"moonlighting." Mr. Carr construed the clause as being lim-ited to employees who engaged in contracting in competitionwith their regular employer. He testified that he did notconsider Cannon's Pleasantville operation as "competition,"as the jobs Cannon handled there were too small to interestCarr in Des Moines, some 30 miles away. Mr. Carr furthertestified, however, that if Cannon's independent operationhad been located in Des Moines, Mr. Carr would have re-garded Cannon as ineligible for employment by Carr for 1year after he started his independent contracting.C Cannon's Subsequent EmploymentDuring July Cannon was employed by Forman-Ford on ajob in Iowa City. One Stanley Stuart, a glazier employed onthat job as job foreman, and a member of the Union, com-plained of Cannon's presence there and made some effort toget him fired. On checking with the Union in Des Moines,however, Stuart learned that the job was within the geo-graphic jurisdiction of Local 581, and that the Union's con-tract with Forman-Ford did not govern it. On this occasionCannon exchanged harsh words with a union official over thetelephone,but his job tenure was undisturbed.D. Concluding FindingsThe record admits of little doubt that the Union was re-sponsible for Carr'sdischargingCannon.If the Unionbrought this about because of Cannon's nonmembership inthe Union,the violation of Section 8(b)(2) and(1)(A) wouldbe patent.The Union argues, however,that it obtained thedischarge because Carr's employment of Cannon was in vio-lation of a valid collective-bargaining agreement prohibitingthe employment for 1 year of any employee who engaged asa glazier in his own contracting operations.I find merit in thisdefense.,The contractual language in question is hardly a model ofclarity. Its history,purpose, and meaning, however, may begleaned from the testimony of John Carr,a witness called byGeneral Counsel.According to John Carr,the clause origi-nated in the employer's desire to eliminate"moonlighting,"a practice under which employees worked for the companyby day and then did similar work directly for customers oftheir own outside working hours. This history probably ex-plains the unusual introductory phrase in article X, section2, "TheUnion agrees...... It also explains why John Carrdid not view Cannon's Pleasantville operation as affected bythe clause,for Cannon was not"moonlighting"and his oper-ation did not cut intoCarr's business.I cannot, however, findin the contract the limitations which John Carr's interpreta-tion put on it.If,as John Carr stated,Cannon would havebeen ineligible for employment under the contract had hisshop been located in Des Moines,then he is equally ineligibleunder the contract because he operated a shop at Pleasant-ville,within the jurisictional limits of the Union.Undoubtedly some of the union members,and possiblyRichards himself,equated Cannon's ineligibility for local em-ployment under the contract with ineligibility for member-ship in the Union.I find,however,that it was the contract,not the lack of membership,which prevented his employ-ment.The case is in essence no different from one in whicha union succeeds in preventing the employment of a nonmem-ber, relying not on his nonmembership but on his failure topossess the residency requirements of a contract.See, e.g.,International Unionof OperatingEngineers,Local No. 98,AFL-CIO (Consolidated Gas and ServiceCo.),155 NLRB850, 852.See alsoLos AngelesPaper Handlers' Union No. 3(GravureWest),181NLRB No. 70.To be sure,as General Counsel points out in his brief, theUnion's objections to Cannon's employment were phrased interms of his card's not being"legal." It is clear from therecord,however,that the lack of"legality" to which theUnion referred was the fact that Cannon had engaged inindependent operations within the year.Thereis no sugges-tion in the record that the Union sought to prevent other menholding out-of-area cards from workingfor Carr.I thereforerejectGeneral Counsel's contention(p. 3 of his brief) "thatthe Union unlawfully caused the discharge of Cannon be-cause he was not a member of the Union."I also reject the ingenious,if somewhat inconsistent, con-tention that the Union's action discouraged membership initself and hence violated the Act. This contention rests on thewording of the contract which recites that "a union member"who becomes a contractor suffers a 1-year bar to employ-ment.Because the clause so reads, General Counsel arguesthat the bar is inapplicable to nonmembers of the Union, andtherefore operates to discourage membership.Manifestly, thelast result this Union desired was to discourage membershipin itself.Under General Counsel's reading,a glazier couldescape the impact of this clause by resigning his union mem- 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership before becoming a contractor.The conduct of all theparties hereto makes it quite clear that such action would notexempt such a glazier from the bar imposed by the contract.Apparently,potwithstanding the existence of a right-to-worklaw in Iowa,all glaziers in the Des Moines area employed bysignatories to the contract are members of the Union,and thephrase"Union member"in article X of the contract is in-tended to embrace all employees.Finally,General Counsel suggests that the result here isharsh,that the 1-year bar is too long,and that Cannon's onlyfault was to fail in his own business.These considerationsmay go to the wisdom of the restriction but not to its legality.Cannon is in no worse position than an out-of-area employeeconfronted by a valid rule preferring residents.CONCLUSIONS OF LAWRespondent has not engaged in the unfair labor practicesalleged in the complaint.Upon the foregoing finding of fact,conclusion of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERThe complaintis dismissed in itsentirety.